Citation Nr: 1550627	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hemorrhoid disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to October 1970.

This appeal came before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2013, the Board denied the appeal for entitlement to service connection for hemorrhoids and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the Board's decision, and remanded the case back to the Board for additional action.


FINDING OF FACT

Hemorrhoids first manifest during service, and symptoms have been continuous since that time.


CONCLUSION OF LAW

A hemorrhoid disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has endorsed a history of in-service hemorrhoids, with ongoing, though intermittent, hemorrhoids since service.  The record confirms in-service treatment for hemorrhoids in February 1969, and while he has asserted that since that time he has self-treated with over-the-counter medication during flare-ups (occurring at least once a year), clinical evaluation of the anus and rectum was normal on separation examination in October 1970. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A hemorrhoid disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

On VA examination in May 2011, the Veteran reported that he was seen for a "boil" during basic training which was diagnosed as a hemorrhoid and was treated with sitz baths, suppositories, and Preparation H.  Problems with hemorrhoids reportedly continued after service, though without medical care, other than self-treatment with Preparation H for several days during flare-ups, which lasted a couple of days at least once a year.  These flare-ups were associated with constipation and heavy lifting during his 25 year history working as a welder, but occurred with decreased frequency after he stopped working.  No hemorrhoids were present on examination, and the diagnosis was of intermittent hemorrhoids, constipation related, but improved since he was not working as a welder.

The examiner opined that the intermittent hemorrhoid condition was less likely than not permanently aggravated, or a result of any event and/or condition that occurred in service, including the single visit for a nonthrombosed hemorrhoid with intermittent self-treatment with Preparation H.  Rather, he opined that it was at least as likely as not that the intermittent hemorrhoid condition was a result of standing and lifting as a welder for 25 years.  The examiner added that the condition was not caused by and/or worsened by an already service-connected disability, nor was the natural progression of the condition altered or worsened by any event and/or condition that occurred during service. 

The Board finds the May 2011 VA examiner's conclusion that hemorrhoids are unrelated to service, to be of limited probative value.  Specifically, the examiner's rationale, relied solely on "an improvement of symptoms following an event years after separation from service," and is "inadequate to address why the documented in-service hemorrhoids are not etiologically related to the [Veteran's] current disability."  See Memorandum Decision, June 2014.

While no hemorrhoids were noted on VA examination in May 2011, reports of hemorrhoids, are admissible and probative in establishing that such symptoms occurred to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further finds such contentions probative to establish continuity of symptomatology.  See Memorandum Decision, June 2014.  Thus, the record established that hemorrhoids had their onset in service, and were continuous since that time, to include the 14 years between when he separated from service and when he began working as a welder.

On examination in March 2015, he again reported the initial onset of hemorrhoids in 1969, and that the problem had persisted since that time, with flare-ups about two to three times a month.  Based on a physical examination and review of a colonoscopy imaging study, the examiner concluded that there were no internal or external hemorrhoids.  On review of the record, the examiner went on to indicate that there was "no evidence in the [V]eteran's military service medical records that would support a claimed hemorrhoid condition," and further that there was "little in his records that would support the diagnosis of hemorrhoids except a single mention of treatment for the condition in 2008."

The Board finds the March 2015 VA examination also to be of little probative value, insofar as it is unclear whether the examiner adequately reviewed the claims file in light of their assertion that there was no in-service evidence of a hemorrhoid disorder, yet service treatment records clearly confirm that in February 1969 the Veteran presented with complaints of a "boil" on his buttocks, clinically assessed as protruding hemorrhoids.

While neither examiner concluded that hemorrhoids were present, VA treatment records confirm findings of hemorrhoids, even after no longer working as a welder, on evaluation in January 2008, when mild hemorrhoids were noted.  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the first element of the service connection claim is satisfied, regardless of the finding of no hemorrhoids on VA examinations.  Hickson, 12 Vet. App. at 253. 

Thus, the Board is left with credible and probative evidence confirming that hemorrhoids had their onset during service, and have been present since that time.  Given the lack of probative evidence to suggest any new cause of hemorrhoids today which would differentiate it from the same symptoms of hemorrhoids seen during service, the Board finds that the current hemorrhoid disorder had its onset in service, and is service-connected.  Accordingly, resolving doubt in the Veteran's favor service connection for the claimed disorder is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for hemorrhoids is granted.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


